DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 5/12/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney, Orville R. Cockings, on 6/11/2021.

The application has been amended as follows: 
1.    (currently amended) A display comprising:
a light-emitting device that outputs illuminating light; and
a display panel unit having a display panel and that is disposed to overlap the light-emitting device and displays an image by utilizing the illuminating light, the light-emitting device including
a light guide plate having a light-entering end surface, a light-outputting surface including a plurality of projections extending in a direction orthogonal to the light-entering end surface, and a rear surface facing the light-outputting surface,

a first fixing layer disposed in contact with the light-outputting surface of the light guide plate and a first surface of an optical sheet such that the first fixing layer is arranged between the light-outputting surface of the light guide plate and the optical sheet; and
a second fixing layer disposed in contact with a second surface of the optical sheet and  first surface of the display panel such that the second  fixing layer is arranged between the display panel 
wherein the optical sheet is a luminance-improving member that causes light output from the light-outputting surface of the light guide plate in an oblique direction to rise in a front direction toward the display panel.
4. (currently amended) An electronic apparatus provided with a display, the display comprising:
a light-emitting device that outputs illuminating light; and
a display panel unit that is disposed to overlap the light-emitting device and displays an image by utilizing the illuminating light,
the light-emitting device including
a light guide plate having a light-entering end surface, a light-outputting surface including a plurality of projections extending in a direction orthogonal to the light-entering end surface, and a rear surface facing the light-outputting surface,

a reflecting plate disposed to face the rear surface, the reflecting plate functioning to reflect and scatter light, and
a dot pattern disposed in contact with the rear surface and the reflecting plate, the dot pattern fixing the light guide plate and the reflecting plate to each other, and serving as a light scatterer, the display panel unit including
a display panel that displays the image by modulating the illuminating light, 
a first fixing layer disposed in contact with the light-outputting surface of the light guide plate and a first surface of an optical sheet such that the first fixing layer is arranged between the light-outputting surface of the light guide plate and the optical sheet; and 
a second fixing layer disposed in contact with a second surface of the optical sheet and fixing layer is arranged between the display panel 
wherein the optical sheet is a luminance-improving member that causes light output from the light-outputting surface of the light guide plate in an oblique direction to rise in a front direction toward the display panel.
6.    (currently amended) A display comprising: a display panel that displays images;
a light guide plate positioned on a rear side of the display panel, the light guide plate having a light-entering end surface, a light-outputting surface which is 
a light source disposed along the light-entering end surface and arranged so as to emit light into one or more of the plurality of projections along the light-entering end surface, 
a dot pattern disposed on the rear surface of the light guide plate; 
a reflecting plate facing the rear surface of the light guide plate, the reflecting plate functioning to reflect and scatter light; and
a first fixing layer disposed in contact with the light-outputting surface of the light guide plate and a first surface of an optical sheet such that the first fixing layer is arranged between the light-outputting surface of the light guide plate and the optical sheet; and
a second fixing layer disposed in contact with a second surface of the optical sheet and  first surface of the display panel such that the second  fixing layer is arranged between the display panel 
wherein the optical sheet is a luminance-improving member that causes light output from the light-outputting surface of the light guide plate in an oblique direction to rise in a front direction toward the display panel.
11.    (currently amended) The display according to claim 6, wherein the second fixing layer serves as a light diffuser.
12. (Cancelled).

23.    (currently amended) The display according to claim 4, wherein member and the plurality of band-shaped protections.

Reasons for allowance
Claims 1, 3, 4, 6, 8, 9, 11 and 15-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claims 1, 4 and 6. In addition, Nakamura US 2013/0271700, Chiu US 2014/0116607,Yamada JP 2011039173, Yoshida US 2016/0299341, Hideaki JP 2013211217 taken along or in combination, at least fails to disclose or suggest the claim limitations of “a first fixing layer disposed in contact with the light-outputting surface of the light guide plate and a first surface of an optical sheet such that the first fixing layer is arranged between the light-outputting surface of the light guide plate and the optical sheet; and a second fixing layer disposed in contact with a second surface of the optical sheet and a first surface of the display panel such that the second fixing layer is arranged between the display panel and the optical sheet, and wherein the optical sheet is a luminance-improving member that causes light output from the light-outputting 3, 21 and 22), (23) and (8, 9, 11 and 15-20) are depended on claims 1, 4 and 6 respectively, so that they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JIA X PAN/Primary Examiner, Art Unit 2871